                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

CHARLIE JACKSON,

          Plaintiff,

v.                                   Case No:   2:18-cv-259-FtM-29MRM

STATE OF FLORIDA, KATHLEEN
A. SMITH, Attorney, MIKE
SCOTT, AND RICK SCOTT,

          Defendants.


                             OPNION AND ORDER

     On June 5, 2018, the Court dismissed Plaintiff’s initial civil

rights complaint filed in this matter pursuant to 28 U.S.C. §

1915A(b)(1)    but   granted      Plaintiff   leave   to   file   an   amended

complaint.     See Doc. #28.         The Court now reviews Plaintiff’s

Amended Civil Rights Complaint (Doc. #32) and, as more fully set

forth herein, finds the Amended Complaint is subject to dismissal

pursuant to § 1915A(b)(1).

                                      I.

     Plaintiff, who is confined as a pretrial detainee in the Lee

County Jail, files his Amended Complaint against the following

defendants    in   both   their    individual   and   official    capacities:

Kathleen Smith, the Public Defender for the Twentieth Judicial

Circuit, The State of Florida, Mike Scott, (former) Lee County

Sheriff, and Rick Scott, (former) Florida State Governor.                Doc.

#32 at 2-3.    The Amended Complaint alleges violations of Article
I, Section 9 of the U.S. Constitution, as well as violations of

the Sixth, Fourteenth, and Eighth Amendments.                    Id. at 3.       The

Amended      Complaint     is     disjointed      and     comprised   of    general

conclusions of law.         To the extent discernable, Plaintiff claims

that Defendant Smith’s Office violated Article I, Section 9 of the

U.S. Constitution, by taking the title “Esquire.”                        Id. at 5.

According        to     Plaintiff,    this       title     violates      the   U.S.

Constitution’s prohibition that “no title of nobility shall be

granted by the United States.”            Id.     In support, Plaintiff states

that he “was kidnapped (arrested) and forced under contract to

accept the privileges of an Esquire by Defendants or employees

under     the     Defendants      with     a     capitol     bond-post      consumer

certificate.”         Id. at 7.

      Plaintiff suggests that the “Defendants” “jointly conspire to

deprive the Plaintiff of the legally recognized rights under color

of   state      law,”   presumably    because      with    Defendants      permitted

Defendant Smith to continue representing herself as an “Esquire.”

Id. at 5.        As a result, Plaintiff contends the “Defendants” are

without jurisdiction to prosecute him and he is being falsely

imprisoned.       Id.

      Plaintiff also generally claims his “right to speedy trial,

right to be free from excessive bonds, [and] right to effective

assistance of counsel” are being violated.                  Id. at 6. As relief,

Plaintiff asks the Court, inter alia, to “dismiss all state actions



                                         - 2 -
against him in the criminal proceedings,” and order each Defendant

to pay him $12.3 million “for the time Plaintiff spent in their

institution incarcerated.”     Id. at 7.

                                    II.

     Because Plaintiff is a “prisoner” 1 and seeks to proceed in

forma pauperis, the Court          is required to review the Amended

Complaint   and   “dismiss   the   complaint,   or   any   portion   of   the

complaint” if the Court finds that the complaint “is frivolous,

malicious, or fails to state a claim upon which relief may be

granted; or, alternatively “seeks monetary relief from a defendant

who is immune from such relief.”           28 U.S.C. § 1915A(a)-(b); see

also 28 U.S.C. § 1915(e)(2).

     A complaint may be dismissed as frivolous under § 1915 where

it lacks an arguable basis in law or fact.           Neitzke v. Williams,

490 U.S. 319, 325 (1989).     A claim is frivolous as a matter of law

where, inter alia, the defendants are immune from suit or the claim

seeks to enforce a right that clearly does not exist.          Id. at 327.

In addition, where an affirmative defense would defeat a claim, it

may be dismissed as frivolous.        Clark v. Ga. Pardons & Paroles

Bd., 915 F.2d 636, 640 n.2 (11th Cir. 1990).




     1 Despite his pretrial detainee status, (see Doc. #32 at 4),
Plaintiff is considered a prisoner for purposes of review under 28
U.S.C. § 1915A, as the term includes “any persons incarcerated or
detained in any facility who is accused of . . . violations of
criminal law . . . .” Id. § 1915A(c).


                                   - 3 -
      The phrase “fails to state a claim upon which relief may be

granted” has the same meaning as the nearly identical phrase in

Federal   Rule   of   Civil    Procedure     12(b)(6).     See   Mitchell   v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (“The language of

section 1915(e)(2)(B)(ii) tracks the language of Federal Rule of

Civil Procedure 12(b)(6), and we will apply Rule 12(b)(6) standards

in reviewing dismissals under section 1915(e)(2)(B)(ii).”).             That

is,   although   a    complaint    need    not   provide   detailed   factual

allegations, there “must be enough to raise a right to relief above

the speculative level,” and the complaint must contain enough facts

to state a claim that is “plausible on its face.”            Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555–56 (2007).

      In making the above determinations, all factual allegations

in the complaint must be viewed as true.             Brown v. Johnson, 387

F.3d 1344, 47 (11th Cir. 2004).           Moreover, the Court must read the

plaintiff’s pro se allegations in a liberal fashion.               Haines v.

Kerner, 404 U.S. 519 (1972).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege that (1) the defendant deprived him of a right secured under

the Constitution or federal law, and (2) the deprivation occurred

under color of state law.         Bingham v. Thomas, 654 F.3d 1171, 1175

(11th Cir. 2011) (citing Arrington v. Cobb County, 139 F.3d 865,

872 (11th Cir. 1998).         In addition, a plaintiff must allege and

establish an affirmative causal connection between the defendant’s



                                     - 4 -
conduct and the constitutional deprivation.        Marsh v. Butler

County, Ala., 268 F.3d 1014, 1059 (11th Cir. 2001); Swint v. City

of Wadley, Ala., 51 F.3d 988, 999 (11th Cir. 1995); Tittle v.

Jefferson County Comm'n, 10 F.3d 1535, 1541 n.1 (11th Cir. 1994).

                                III.

     At the outset, no action may lie against the State of Florida

or Governor Scott in his (former) official capacity because the

Eleventh Amendment bars suits against the State brought by private

citizens.   Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66

(1989); McClendon v. Ga. Dep’t of Comm. Health, 261 F. 3d 1252,

1256 (11th Cir. 2001).     Further, Defendant Smith’s “title” as

“Esquire” does not implicate the Emoluments Clause. 2   To the extent

that the Amended Complaint attempts to articulate any other claim

against Defendant Smith, the Amended Complaint fails to state a

claim under § 1983.     The Supreme Court has held that a public

defender “does not act under color of state law when performing a

lawyer's traditional functions as counsel to a defendant in a

criminal proceeding.”    Polk County, et al. v. Dodson, 454 U.S.

312, 325 (1981) (footnote omitted); Hall v. Tallie, 597 F. App’x


     2 The Emoluments Clause, U.S.C.A. Const. Art. I § 9, cl.8
provides:
     No Title of Nobility shall be granted by the United
     States: And no Person holding any Office of Profit or
     Trust under them, shall, without the Consent of the
     Congress, accept of any present, Emolument, Office, or
     Title, of any kind whatever, from any King, Prince, or
     foreign State.


                               - 5 -
1042, 1044 (11th Cir. 2015); Grinder v. Cook, 522 F. App’x 544,

547 (11th Cir. 2007).          Consequently, Ms. Smith and the Public

Defender’s Office are not deemed state actors and no viable § 1983

claim is stated to the extent the Amended Complaint attributes

liability to Ms. Smith or her Office in connection with their

handling,   or   alleged      mishandling,      of   Plaintiff’s     underlying

criminal case.

     The Amended Complaint is otherwise completely devoid of any

facts against Defendants Governor Scott or Sheriff Scott in either

their   individual    or   official    capacities.       To   the    extent    the

Amended Complaint refers to these individuals by the generic use

of   term   “Defendants,”      the    Amended    Complaint     contains       only

purported     legal        conclusions.       “[C]onclusory         allegations,

unwarranted deductions of facts or legal conclusions masquerading

as facts will not prevent dismissal.”                Smith v. Owens, 625 F.

App’x 924, 926 (11th Cir. 2015)(quoting Oxford Asset Mgmt., Ltd.

V. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)).

     Plaintiff’s request that the Court “dismiss all charges” or

his claims that he has been subjected to excessive bail or denied

a speedy trial are not obtainable through a § 1983 action.                     See

Preiser v. Rodriguez, 411 U.S. 475. 487, 489 (1973).                  “[H]abeas

corpus is the exclusive remedy for a state prisoner who challenges

the fact or duration of [her] confinement and seeks immediate or

speedier release[.]” Heck v. Humphrey, 512 U.S. 477, 481 (1994).



                                      - 6 -
Consequently, if Plaintiff wishes to bring an action based upon

the Eight Amendment’s prohibition against excessive bail or force

the State to promptly bring him to trial, Plaintiff should seek

relief via an individual pretrial habeas corpus petition pursuant

to 28 U.S.C. § 2241 after he has exhausted his state court

remedies.    See Braden v. 30th Judicial Circuit Court of Kentucky,

410   U.S.   484,   488   (1973)   (holding   that   state   petitioner   “is

entitled to raise a speedy trial claim” prior to trial to force

the state to bring him to trial); Stack v. Boyle, 342 U.S. 1, 5-6

(1951)(The Eighth Amendment’s prohibition on excessive bail is

actionable in a pretrial habeas proceeding).

      Accordingly, it is hereby

      ORDERED:

      1. Plaintiff’s Amended Complaint (Doc. #32) is DISMISSED.

      2. The Clerk of Court shall terminate any pending motions,

         enter judgment and close this file.

      DONE and ORDERED at Fort Myers, Florida, this              19th     day

of December, 2018.




SA: FTMP-1
Copies:
Counsel of Record




                                    - 7 -
